     Case 3:13-cv-00800-MMA-MDD Document 27 Filed 03/22/21 PageID.112 Page 1 of 3



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID WAYNE PROWS,                            Case No.: 13cv800-MMA-MDD
12                                 Plaintiff,
                                                    NOTICE AND ORDER FOR
13    v.                                            SETTLEMENT CONFERENCE
                                                    AND CASE MANAGEMENT
14    MIDLAND FUNDING LLC,
                                                    VIDEO CONFERENCE
15                              Defendant.

16
17         IT IS HEREBY ORDERED that a Settlement Conference and Case
18    Management Conference in the above entitled action will be held on May 5,
19    2021 at 9:30 a.m., with United States Magistrate Judge Mitchell Dembin,
20    via VIDEOCONFERENCE. Parties must comply with this Court’s Civil
21    Chambers Rules regarding any requests for continuances. Among other
22    things, this Court’s Civil Chambers’ Rules require telephonic notification to
23    chambers followed by a written motion no less than seven days prior to the
24    scheduled conference.
25         Pursuant to Civil Local Rule 16.1(c) of the Local Rules of the United
26    States District Court for the Southern District of California, all counsel and
27    all parties, and any other person(s) who has full and unlimited
                                                1
                                                                      13cv800-MMA-MDD
     Case 3:13-cv-00800-MMA-MDD Document 27 Filed 03/22/21 PageID.113 Page 2 of 3



1     authority to negotiate and enter into a binding settlement shall
2     appear at the conference and shall be prepared to discuss the claims,
3     defenses and damages. Full authority to settle means that the
4     individual present at the settlement conference has the unfettered
5     discretion and authority to: 1) fully explore settlement options and to
6     agree at that time to any settlement options; 2) agree at that time to
7     any settlement terms acceptable to the parties; 3) change the
8     settlement position of a party; and 4) negotiate monetary awards
9     without being restricted to a specific sum certain. Governmental
10    entities may appear through litigation counsel only. As to all other
11    parties, appearance by litigation counsel only is not acceptable.
12         The Court will use its official Zoom video conferencing account to hold
13    the Conference. On or before April 28, 2021, counsel for each party must
14    email to the Court at efile_dembin@casd.uscourts.gov the name and title of
15    each participant and an e-mail address for each participant to receive the
16    Zoom videoconference invitation.
17         Confidential settlement briefs shall be submitted to chambers in person
18    or via email (efile_dembin@casd.uscourts.gov) on or before April 28, 2021.
19         All conference discussions will be informal, off the record, privileged
20    and confidential.
21         Prior to the Settlement Conference, counsel for each party must meet
22    and confer, make the initial disclosures required by Fed.R.Civ.P. 26(a) and
23    create a Joint Discovery Plan as provided in this Court’s Civil Chambers
24    Rules. The Joint Discovery Plan must be submitted to the Court in the same
25    manner as settlement briefs no later than seven days prior to the conference.
26         Immediately following the settlement conference, if no settlement is
27    reached, the Case Management Conference will occur. Following the Case
                                             2
                                                                       13cv800-MMA-MDD
     Case 3:13-cv-00800-MMA-MDD Document 27 Filed 03/22/21 PageID.114 Page 3 of 3



1     Management Conference, the Court will issue a Scheduling Order under Fed.
2     R. Civ. P. 16.
3          Questions regarding this case may be directed to the Magistrate Judge's
4     chambers at (619) 446-3972.
5          IT IS SO ORDERED.
6     Dated: March 22, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             3
                                                                      13cv800-MMA-MDD
